Citation Nr: 9922911	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1973.  This included a tour of duty in the Republic of 
Vietnam from October 1971 to October 1972.  His service 
records also reflect that he was absent without leave (AWOL) 
on two occasions in 1973.  His awards and commendations 
included the National Defense Service Medal (NDSM), the 
Vietnam Service Medal (VSM), the Republic of Vietnam Campaign 
Medal (RVNCM), and two overseas (O/S) Bars.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The service medical records (SMRs) reveal no complaints, 
clinical findings, or noted abnormalities regarding the 
veteran's mental health.  

2.  The veteran was a personnel specialist during service and 
did not engage in combat or receive any medals indicative of 
combat.  

3.  There is no credible supporting evidence to verify the 
veteran's report that he was exposed to an explosion when 
serving on guard duty during service.  

4.  The evidence is convincing that the veteran's currently 
diagnosed bipolar disorder began during service.  

5.  In March 1997, a private examiner's report indicated that 
the veteran's psychiatric diagnoses included PTSD.  

6.  There is no objective evidence of verified stressors 
during service that would serve as a basis for a diagnosis of 
PTSD; the veteran's diagnosed PTSD is not related to military 
service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as 
bipolar disorder, was manifested during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.307, 3.309 (1998).  

2.  PTSD was not incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  In the case of a psychosis, service incurrence may 
be presumed if the disease is 


manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

With regard to PTSD in particular, there must be medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that a claimed inservice 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  A 
clear, current diagnosis, at a minimum, is an unequivocal 
one.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If there is no combat experience, or if there 
is determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  While the 
evidence need not be limited to service department records, 
it must be credible and supportive of the occurrence of the 
stressor.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  



Historical Background

In the instant case, the veteran does not allege that he 
engaged in combat but his reported stressors include a report 
that he was on guard duty when an explosion occurred that 
blew the chair he was sitting in over.  He also alleges that 
his psychiatric problems, in the form of mood changes, began 
during service after he was treated in Vietnam for an illness 
that included high fever and enlargement of the glands.  

A review of the SMRs is completely negative for any mental 
health complaints or treatment.  The SMRs do confirm that the 
veteran was hospitalized for a four-day period in 1972 for a 
viral illness.  No residuals of this disorder were indicated, 
to include at time of service separation examination.  

Post service clinical evidence includes private and VA 
records dated from 1980 through 1997.  In a September 1980 
statement, a private physician, Wynn H. Hemmert, M.D., 
reported that he had seen the veteran in August 1978 for 
various complaints.  The physician concluded that there was 
no physical cause for the veteran's complaints and that they 
were related to anxiety.  Additional private physician's 
statements from 1980 primarily refer to a spine disability.  
No psychiatric disorder was diagnosed on these records.  
Additionally, a VA hospitalization report from 1980 does not 
reflect treatment or diagnosis of a psychiatric disorder.  

Private outpatient treatment records from 1991 and 1992 show 
treatment for various disabilities, to include psychiatric 
problems.  A private December 1991 psychiatric evaluation 
report reflects that upon examination his speech was normal, 
and he gave the impression of being self-controlled.  He also 
gave the impression of a high 


degree of physical tension suggesting an underlying current 
of anxiety.  He expressed a sense of doom and pessimism.  His 
affect was blunted, and it was opined that he was functioning 
well above the average level of intelligence.  His abstract 
was fairly good.  He denied hallucinations and delusion, but 
was noted to make an unusual number of remarks about people 
who had been adamantly against him.  The veteran dated the 
majority of his problems to being given what he believed was 
a drugged milk shake while in Vietnam.  He reported 
difficulty remembering things.  

The veteran gave a history of social problems while growing 
up.  For example, he often fought others and was knocked down 
on two occasions by his father on two occasions while in high 
school.  He experienced animosity from his school principal 
and his coach during his high school days.  On graduation 
from high school, he was given a choice of going into the 
military or facing prosecution on charges of assault that 
resulted from a fight at a basketball game.  During service 
and while with a group of officers, he was brought his lunch, 
to include a milk shake.  Upon completing the shake, he 
immediately became sick and had physical, as well as 
emotional symptoms, from that time on.  Since service 
separation, he had married and had seven children.  He also 
reported moving over 30 times since service.  While he was 
initially successful in whatever job he obtained, he 
ultimately let the tension and anxiety build up, and he was 
more inclined to conflict and was less able to do his job.  
The veteran described his depression as cyclic in nature.  
There were also episodes of anxiety.  Following additional 
testing, the examiner's diagnostic impressions included 
atypical bipolar affective disorder with brief hypomanic 
episodes, followed by more prolonged major depressive 
episodes.  Generalized anxiety disorder was also diagnosed.  

Private records in 1992 show treatment for manic depressive 
illness.  

Correspondence to the veteran from the Department of Health 
and Human Services (SSA) in March 1992 indicating that he was 
granted benefits due to atypical bipolar affective disorder.  

A VA examination report from July 1992 reflects that the 
veteran gave a history of mood changes since being treated 
during service for a serious illness that included high fever 
and enlargement of the glands.  He had been married since 
1974 and lived with his wife and seven children.  He said 
that he had moved 30-40 times since service.  He complained 
of a cyclic mood change, depression and weakness.  He 
reported a close relationship with his siblings and very few 
friends.  He was under no treatment.  On examination, he was 
neatly groomed, had a neutral mood, and an appropriate 
affect.  There was no evidence of a thought disorder.  
Cognition was not impaired, and he was competent.  The 
examiner did not believe that the veteran met the criteria 
for bipolar disorder.  Instead, cyclothymia was diagnosed.  
The examiner stated that it could not be shown specifically 
that this disorder was related to service.  

Following the veteran's hospitalization in December 1992 
through January 1993 at a private facility, the psychiatric 
diagnosis was bipolar disorder.  

A private examiner diagnosed bipolar disorder following 
examination in November 1995.  VA outpatient records in 1997 
reflect that this diagnosis was continued.  Upon psychiatric 
evaluation in March 1997, it was noted that the veteran was 
referred to a VA outreach getting after hospitalization at a 
VA facility in October 1996.  Diagnoses included manic 
depressive atypical and medicated.  He related that while 
stationed in Vietnam, he developed a strange fever that 
required hospitalization for several days.  He recalled that 
no diagnosis was ever given for this fever, but he felt that 
this was the start of his behavioral problems that ultimately 
led to disciplinary proceedings.  Following administration of 
numerous psychological tests, the examiner's diagnoses were 
PTSD and bipolar disorder.  

Upon VA consultation examination in November 1997, the 
veteran related that he thought he had PTSD that was of 
service origin.  He felt that his PTSD had been misdiagnosed 
as bipolar disorder.  He said that he did extremely well in 
the service until he became ill in Vietnam.  After that 
illness, he became argumentative, 


unhappy, and suicidal.  The veteran reported disrupted sleep 
with many nightmares of Vietnam.  He reported an explosive 
temper and difficulty getting along with others because of 
it.  Movies of Vietnam irritated him.  He could tolerate the 
sight of sandals or black, silky pants.  He never ate rice.  
He isolated himself from others.  His moods changed rapidly 
and vacillated between being irritable, vicious, and 
physically threatening others to locking himself in his room 
for periods of time and crying.  He reported trouble in 
working as he had problems getting along with others.  He 
stated that his alternating moods had had a negative affect 
on his children.  He reported that he had abused them.  He 
said that he had friends prior to going to Vietnam, but since 
his return, people found it difficult to his moodiness.  The 
examiner concluded that the veteran had an affective disorder 
with moods that alternated between aggressive irritability 
and suicidal depression that began in 1972 while he was 
serving in Vietnam and had continued to the present.  She 
felt that the veteran had PTSD symptoms such as nightmares 
about Vietnam, avoidance of military reminders, distress at 
the sight of objects which reminded him of Vietnam and 
increased arousal such as sleep difficulty, irritability, and 
outbursts of anger.  She concluded that his bipolar disorder 
began during military service.  His PTSD symptoms began after 
his return from service.  His avoidant personality traits 
predated his military service.  

In and addendum, the examiner noted that she was asked to 
respond to the following 

On what basis did examiner reach the 
conclusion that bipolar disorder began 
during military service?  If it was based 
solely on history given by the veteran at 
exam, state that.  If there is another 
basis, please give a complete medical 
rationale for that conclusion after 
reviewing all the evidence in the C-File.  



In response, the examiner provided the following:  

[The veteran's] military performance was 
acceptable as suggested by his achieving 
the rank of E-5 and receiving NDSM, VSM, 
RVNCM, 2 O/S Bars, and SPS M-16.  His 
days AWOL began in 1973 [and] are 
documented in his military record.  His 
description of the change in his 
personality and ability to function are 
from verbal report at the time of his 
examination but are consistent with the 
change in documented military performance 
from acceptable to unacceptable.  

Of record are statements by members of the veteran's family 
attesting to the fact that the veteran acted differently 
after returning from Vietnam.  For example, he had 
gastrointestinal problems and was often depressed.  His 
children and his wife attested to his mood changes.  

At a personal hearing in July 1998, the veteran and his wife 
testified in support of his claims.  The entire hearing 
transcript is of record.  

Analysis

The Board has reviewed the entire record and finds that the 
evidence is in relative equipoise regarding whether the 
veteran's disability from an acquired psychiatric disorder, 
diagnosed as bipolar disorder, became manifest during his 
active military service.  There is clearly important negative 
evidence of record against the claim.  The SMRs are negative 
for notation of psychiatric problems or diagnoses.  No such 
disorder was diagnosed until many years after service, and 
the initial entries referring to a psychiatric disability are 
conspicuous by the absence of statements of medical history 
placing the onset of the manifestations in service or 
proximate thereto.  More recently, the veteran has associated 
his psychiatric symptoms to a period of hospitalization while 
in service, however, the contemporary evidence on this is, at 
the very best, highly equivocal.  

The record also contains important positive evidence in 
support of the claim.  Specifically, the Board finds the 
opinion expressed by the examiner at the most recent 
examination to be compelling.  The gist of her report 
reflects that a review of the records reflects that the 
veteran completed the bulk of his military service, to 
include a tour in Vietnam, prior to apparent behavioral 
problems as indicated by his going AWOL.  It is concluded 
that while there is no indication in the SMRs that the 
veteran experienced psychiatric symptoms during service, the 
postservice records are consistent to show that a change of 
behavior from acceptable to unacceptable did occur after his 
tour of duty in Vietnam and prior to discharge from service.  
His psychiatric problems were ultimately diagnosed, in part, 
to be the result of bipolar disorder and it was opined that 
this disorder began while in military service.  The Board 
believes that this opinion, and its factual foundation on 
what the administrative records confirm about the claimant's 
performance of duty after his tour in Vietnam, are sufficient 
to place the evidence in equipoise.  Thus, the claimant is 
entitled to application of the benefit of the doubt doctrine, 
and the grant of service connection for an acquired 
psychiatric disorder - diagnosed as bipolar disorder.  

A favorable determination as to the claim for service 
connection for PTSD, however, can not be reached.  While a 
diagnosis of PTSD is of record, the Board notes there is no 
verifiable stressor in this case.  (The record contains 
correspondence dated in July 1998 reflecting that the U.S. 
Armed Forces Service Center For The Research of Unit Records 
(USASCRUR) was contacted in reference to the alleged rocket 
explosion at a hangar in 1972 as alleged by the veteran.)  It 
is evident, however, that the veteran's descriptions of 
alleged stressors, as summarized earlier in this decision, do 
not lend themselves to being verified.  The record does not 
reflect that the veteran was engaged in combat with the enemy 
and he does not allege that he was.  

The Board notes that while the appellant has been diagnosed 
with PTSD, the diagnostic impression was predicated upon a 
history of unverified stressors and/or symptoms as reported 
by the appellant.  In this regard, the Board acknowledges 
that while the appellant may have been exposed to stressful 
situations while stationed in Vietnam, these unverified 
events can not be the basis of a diagnosis of PTSD for 
purposes of VA compensation.  No probative weight can be 
assigned to the diagnosis of PTSD of record.  Even though a 
physician or other health professional has accepted an 
appellant's description of his Vietnam experiences as 
credible and diagnosed the appellant as suffering from PTSD, 
the Board is not bound to accept those opinions and grant 
service connection for PTSD.  This is because, as the Court 
has noted, such diagnosis can be no better than the facts 
alleged by the appellant.  See Swann v. Brown, 5 Vet. App. 
229 (1993).  

Thus, the medical evidence shows that there is a diagnosis of 
PTSD for his current symptomatology.  The record supports 
that the appellant currently has PTSD, and the Board does not 
dispute that fact.  Pursuant to 38 C.F.R. § 3.304(f), the 
first element is therefore met which is a current and clear 
diagnosis of PTSD.  

The second element of 38 C.F.R. § 3.304(f) regards whether 
there is a recognizable stressor.  If the veteran was not a 
combat veteran, such as in this case, his claimed stressors 
are insufficient standing alone and must be corroborated by 
credible evidence, not to include after the fact medical-
nexus evidence.  Doran, supra; Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  In the instant case, the appellant has 
maintained that during service, he had to stand guard and was 
near an explosion.  This incident has not been verified.  

In light of the above, the Board finds that there is 
noncredible supporting evidence that the appellant's claimed 
inservice stressor actually occurred.  The Board notes that 
the appellant's own statements can not, as a matter of law, 
establish the occurrence of non-combat stressors.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, lay 
statements submitted in support of his claim are probative 
but not conclusive of any specific stressors alleged by the 
appellant in service.  As detailed above, the record of 
evidence does not verify that the appellant engaged in 
combat, and there is no credible evidence that his claimed 
non-combat stressor actually occurred, as required by 
38 C.F.R. § 3.304(f).  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder, is granted.  

Entitlement to service connection for PTSD is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

